       Case 1:19-cv-00427-LY Document 52 Filed 08/13/21 Page 1 of 2


                                                                                 FILED
                  IN THE UNITED STATES DISTRICT FOR                                AUG     1.3 2021

                    THE WESTERN DISTRICT OF TEXAS                                    gssrRl
                           AUSTIN DIVISION
                                                                                           DEPüyy CLERK
CONNOR and AMANDA
ELLIOTT, individually and as next
friend of N.E., their minor child,

Plaintiffs
                                                         NO. 1:19-CV-00427-LY
vs.


UNITED STATES OF AMERICA,

Defendant




      The parties seek Court approval as to the reasonableness of the proposed
settlement between the United States of America and Plaintiffs. The
complete and precise terms and conditions of the settlement are set forth in
the Stipulation for Compromise Settlement and Release of Federal Tort
Claims Act Claims Pursuant To 28 U.S.C.           §    2677 (hereinafter "Stipulation").
The Court has reviewed the pleadings, the Stipulation, and the report of the
Court appointed Guardian ad Litem, the Court is fully informed of the
specifics of the full and final terms and conditions of the settlement, including
that the settlement is subject to approval by the Attorney General or his
designee and funding. The Court finds that the terms and conditions of this
settlement, as set forth in the Stipulation, are fair, reasonable, and in the
best interests of the parties. Accordingly, the court GRANTS the motion.



                                     Page   1   of 2
     Case 1:19-cv-00427-LY Document 52 Filed 08/13/21 Page 2 of 2




    IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the
settlement is hereby approved. IT IS FURTHER ORDERED that the parties
are authorized and required to sign the Stipulation and any other documents
that are necessary to consummate this settlement. IT IS FURTHER
ORDERED, ADJUDGED, AND DECREED that the settlement amount shall
be distributed according to the terms and conditions of the Stipulation. IT IS
FURTHER ORDERED, ADJUDGED, AND DECREED that attorney's fees in
this action shall not exceed twenty-five percent (25%) of the Settlement
Amount. The Court finds that the costs and expenses associated with the
litigation are fair, reasonable, and necessary. Accordingly, IT IS FURTHER
ORDERED, ADJUDGED, AND DECREED that said fees of Plaintiffs'
attorney, costs, and expenses are hereby approved and shall be paid from the
settlement amount.

    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
Plaintiffs, upon final execution of the Stipulation and upon receiving wire
funding of the settlement proceeds, shall cause their attorney to file with this
Court a dismissal of this action in its entirety with prejudice, with each party
bearing its own costs, expenses, and fees.

    It is so ORDERED.

    SIGNED on this                day of                      2021.




                                  7'                              LEE




                                   Page 2 of 2
